 



Exhibit 10.8
REVOLVING PROMISSORY NOTE
 

$1,000,000,000   San Antonio, Texas   November 10, 2005

     FOR VALUE RECEIVED AND ON DEMAND, OR IF NO DEMAND IS SOONER MADE, THEN ON
AUGUST 10, 2010, Clear Channel Communications, Inc., a Texas corporation
(“Maker”), promises to pay to the order of Clear Channel Outdoor Holdings, Inc.,
a Delaware corporation (the “Company”; the Company and any subsequent holder of
this Note being referred to herein as “Payee”), at its principal offices in
Phoenix, Maricopa County, Arizona, or at such other place as Payee may hereafter
designate in writing, in lawful money of the United States of America and in
immediately available funds, the principal amount of ONE BILLION AND NO/100
DOLLARS ($1,000,000,000) or if more or less than such amount, the aggregate
unpaid principal amount of all funds transferred by the Payee to Maker, for the
account of Maker, and evidenced hereby, together with interest on the unpaid
balance of said principal amount from time to time remaining outstanding (as
determined once each monthly period, or shorter period, if applicable, on the
average daily outstanding amount thereof) from the date hereof until maturity,
in like money, in immediately available funds, at a rate per annum equal to the
lesser of the (i) the Contract Rate and (ii) the Maximum Rate, in each case, as
determined by the Maker on the last day of each corresponding monthly period (or
shorter, if applicable) for the applicable monthly period. Interest on this Note
that is calculated at the Contract Rate shall be calculated at a rate per annum
based upon the actual number of days elapsed over a year of 365 or 366 days, as
applicable.
     recapture. Notwithstanding the foregoing, if during any period the Contract
Rate exceeds the Maximum Rate for the period of time in which the Contract Rate
would otherwise be in effect, the rate of interest in effect on this Note shall
be limited to the Maximum Rate during each such period, but at all times
thereafter the rate of interest in effect on this Note shall be the Maximum Rate
until the total amount of interest accrued on this Note equals the total amount
of interest that would have accrued on this Note if the Contract Rate had at all
times been in effect for such applicable period.
     payments. Until demand for payment of this Note has been made or this Note
has otherwise matured pursuant to other provisions hereof (at which time the
outstanding principal balance of this Note and all interest accrued and unpaid
thereon shall be due and payable), accrued and unpaid interest on the
outstanding and unpaid principal balance of this Note shall be due and payable
on the 15th day following each preceding monthly period, and at the maturity of
this Note, howsoever such maturity shall occur, with the first such scheduled
payment of accrued interest on this Note being due and payable on December 15,
2005. The Payee is the maker, and the Maker is the payee, pursuant to the terms
of that certain promissory note of even date herewith (the “Tandem Note”), which
contains terms and provisions substantially similar to this Note. It is
contemplated that on each scheduled due date and at maturity, however that shall
occur, of this Note and the Tandem Note that the respective amounts owed on this
Note and the Tandem Note, including accrued interest thereon, will be offset
against each other, with the maker on the note that continues to have a balance
due on its note, after giving effect to such offset, being then required to
remit such difference to the then applicable payee.
     prepayments. Maker may prepay, in whole or part, the unpaid principal
balance of this Note without premium or penalty; provided that, together with
Maker’s prepayment of such principal amount, Maker shall pay all interest
accrued, previously due and unpaid on the amount of such principal prepayment
(as determined in accordance with the terms of this Note).
     payment administration. All payments on this Note shall be received by
Payee not later than 10:00 a.m. San Antonio, Texas time on the date on which
such payments shall become due (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day). If
the due date of any payment under this Note would otherwise fall on a day that
is not a Business Day, such date shall be extended to the next succeeding
Business Day, and interest shall be
Cash Management Note: Maker – CCO

Page 1 of 6



--------------------------------------------------------------------------------



 



payable for any principal so extended for the period of such extension. All
payments and prepayments on this Note shall be applied first to previously due
and unpaid accrued interest, and the balance, if any, to principal; but no such
payment or prepayment shall defer or delay any payment then or thereafter due on
this Note.
     definitions. Unless otherwise herein provided, capitalized terms used
herein shall have the meanings assigned to them in the Credit Agreement;
provided, however, that for purposes of this Note, the following terms shall
have the respective meanings as follows:
     “Acceleration Event” means any event so designated and described
hereinafter in this Note, inclusive of cure periods and/or notice provisions, if
any, expressly provided therefor.
     “Applicable Law” means the law in effect, from time to time, applicable to
the transaction evidenced by this Note that lawfully permits the receipt,
contracting for, charging and collection of the highest permissible lawful,
non-usurious rate of interest on this Note and the transactions evidenced
hereby, and arising in connection herewith, including laws of the State of Texas
and, to the extent controlling, the federal laws of the United States of
America. To the extent that Applicable Law is determined by reference to
Chapter 303 of the Texas Finance Code, as amended, the interest ceiling
applicable hereto and in connection herewith shall be the “indicated”
(weekly) rate ceiling from time to time in effect as referred to therein;
provided, however, it is agreed that the terms hereof, including the rate, or
index, formula or provision of law used to compute the rate in connection
herewith, will be subject to the revisions as to current and future balances,
from time to time, pursuant to Applicable Law. It is further agreed that in no
event shall Chapter 346 of the Texas Finance Code, as amended, apply to this
Note or the transactions evidenced thereby, and arising in connection therewith.
     “Business Day” means any day on which commercial banks are not required or
authorized to close in San Antonio, Texas.
     “CCU” means Clear Channel Communications, Inc., a Texas corporation, and
its successors.
     “Contract Rate” means the variable per annum rate of interest equal to the
average one-month generic treasury bill rate for the applicable period, which
generic treasury bill rate will be determined using the Bloomberg screen
GBM<GOVT>GPO, or if such service and screen, or such rate information from such
service or screen, is not available at any relevant time of determination, then
“generic treasury bill rate” will be determined from such source or sources as
CCU deems reasonable.
     “Credit Agreement” means that certain Credit Agreement dated as of July 13,
2004, among CCU, certain subsidiaries of CCU as offshore borrowers, Bank of
America, N.A., as administrative agent, and the lenders from time to time party
thereto, as amended, supplemented, replaced, restated or otherwise modified from
time to time and in effect, whether in whole or part or evidenced by one or more
other agreements.
     “Maximum Rate” means, on any day, the maximum lawful non-usurious rate of
interest (if any) that, under Applicable Law, Payee is permitted or authorized
to contract for, charge, collect, receive, reserve or take from or of Maker on
the indebtedness evidenced by this Note from time to time in effect, including
changes in such Maximum Rate attributable to changes under Applicable Law that
permit a greater rate of interest to be contracted for, charged, collected,
received, reserved or taken as of the effective dates of the respective changes;
provided, however, to the extent that Applicable Law does not provide for such a
maximum rate, then during such periods and for the purpose of the second
complete paragraph of this Note, the term “Maximum Rate” shall mean a per annum
rate equal to the Contract Rate plus 10%.
Terms otherwise defined herein, whether expressly, by reference or otherwise,
and used herein are so used as so defined.
Cash Management Note: Maker – CCO

Page 2 of 6



--------------------------------------------------------------------------------



 



     inter-company arrangements. This Note evidences funds from time to time
transferred to the Maker, for the Maker’s account, by Payee. It is contemplated
that by reason of prepayments or adjustments hereon, there may be times when no
indebtedness is owing hereunder; but notwithstanding such occurrences, this Note
shall remain valid and shall be in full force and effect as to amounts from time
to time owed by Maker to Payee under this Note subsequent to each such
occurrence. The records of Maker shall be conclusive evidence, absent manifest
error, of funds transferred by Payee to Maker that are evidenced hereby, the
payments and other applications thereon and the outstanding unpaid amounts of
principal thereof and accrued interest thereon.
     defaults and related remedies. Upon the occurrence of any of the following
events or occurrences, each of which is hereby designated an “Acceleration
Event,” and in addition to all other rights and remedies of Payee, including,
without limitation, the right to make demand on this Note at any time and
without regard to the existence or non-existence of any event or occurrence
other than the making of such demand, and not in diminution of any other rights
and remedies of the Payee, the Payee shall have the respective rights with
respect to the acceleration of the maturity of this Note prior to any other date
or dates specified herein:
     (A) Maker fails to pay, when due, any principal hereof or accrued interest
hereon; or
     (B) Maker fails to comply with any other material term, condition or
covenant of this Note, which has not been cured within ten (10) days following
the delivery of notice of such default by the Payee to the Maker; or
     (C) Maker shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors, or any proceeding shall be
instituted by or against Maker seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property, and in the
case of any such proceedings instituted against Maker (but not instituted by
it), either such proceedings shall remain undismissed or unstayed for a period
of 30 days or any of the actions sought in such proceedings shall occur; or the
Maker shall take any action to authorize any of the actions set forth above in
this clause (C);
then, upon the occurrence of any of the events or occurrences specified in the
foregoing clauses (A) or (B), the Payee at its option may declare the entire
outstanding and unpaid principal balance of this Note and all interest accrued
and unpaid thereon, and all other earned amounts payable under this Note, to be
forthwith due and payable, whereupon such principal balance of this Note, all
such interest and all such other amounts, shall become and be forthwith due and
payable without presentment, demand, protest, or further notice of any kind
(including, without limitation, notice of default, notice of intent to
accelerate maturity and notice of acceleration of maturity), all of which are
hereby expressly waived by the Maker and, upon the occurrence on the event or
occurrence specified in the foregoing clause (C), the entire outstanding and
unpaid principal balance of this Note, all interest accrued and unpaid thereon,
and all such other earned amounts payable under this Note, shall automatically
become and be immediately due and payable, without presentment, demand, protest,
or any notice of any kind (including, without limitation, notice of default,
notice of intent to accelerate maturity and notice of acceleration of maturity),
all of which are hereby expressly waived by the Maker.
     enforcement costs. If this Note is collected by suit or through the
bankruptcy court, or any judicial proceeding, or if this Note is not paid at
maturity, howsoever such maturity may occur, and it is placed in the hands of an
attorney for collection (whether or not suit or other legal proceedings are
commenced by such attorney), then Maker agrees to pay, in addition to all other
amounts owing hereunder, the collection costs and reasonable attorneys’ fees of
Payee.
     compliance with applicable law. It is the intent of Payee and Maker in the
execution and performance of this Note to remain in strict compliance with
Applicable Law from time to time in effect.
Cash Management Note: Maker – CCO

Page 3 of 6



--------------------------------------------------------------------------------



 



In furtherance thereof, Payee and Maker stipulate and agree that none of the
terms and provisions contained in this Note or any other documents now or
hereafter securing or otherwise relating to this Note (collectively, the
“Subject Documents”) shall ever be construed to create a contract to pay for the
use, forbearance or detention of money with interest at a rate or in an amount
in excess of the Maximum Rate or maximum amount of interest permitted or allowed
to be contracted for, charged, received, taken or reserved under Applicable Law.
For purposes of this Note and each of the other Subject Documents, “interest”
shall include the aggregate of all amounts that constitute or are deemed to
constitute interest under Applicable Law that are contracted for, taken,
charged, reserved, received or paid under this Note or any of the other Subject
Documents. Maker shall never be required to pay unearned interest and shall
never be required to pay interest at a rate or in an amount in excess of the
Maximum Rate or maximum amount of interest that may be lawfully contracted for,
charged, received, taken or reserved under Applicable Law, and the provisions of
this paragraph shall control over all other provisions of this Note and each of
the other Subject Documents, that may be in actual or apparent conflict
herewith. If the maturity of this Note is accelerated for any reason, or if
under any other contingency the interest effective rate or amount of interest
that would otherwise be payable under this Note or any of the other Subject
Documents would exceed the Maximum Rate or maximum amount of interest Payee is
permitted or allowed by Applicable Law to charge, contract for, take, reserve or
receive, or in the event Payee shall charge, contract for, take, reserve or
receive monies that are deemed to constitute interest that would, in the absence
of this provision, increase the effective interest rate or amount of interest
payable under this Note or any of the other Subject Documents to a rate or
amount in excess of that permitted or allowed to be charged, contracted for,
taken, reserved or received under Applicable Law then in effect, then the
principal amount of this Note or the amount of interest that would otherwise be
payable under this Note, or both, shall be reduced to the amount allowed under
Applicable Law as now or hereinafter construed by the courts having
jurisdiction, and all such monies so charged, contracted for, taken, reserved or
received that are deemed to constitute interest in excess of the Maximum Rate or
maximum amount of interest permitted by Applicable Law shall immediately be
returned to or credited to the account of Maker upon such determination. Payee
and Maker further stipulate and agree that, without limitation of the foregoing,
all calculations of the rate or amount of interest contracted for, charged,
taken, reserved or received under this Note or any of the other Subject
Documents that are made for the purpose of determining whether such rate or
amount exceeds the Maximum Rate, shall be made to the extent not prohibited by
Applicable Law, by amortizing, prorating, allocating and spreading during the
period of the full stated term of this Note, all interest hereon at any time
contracted for, charged, taken, reserved or received from Maker or otherwise by
Payee.
     reinstatement. To the extent that the Maker makes a payment or payments to
the Payee or the Payee enforces any lien, security interest, encumbrance,
guaranty or claim, and such payment or payments or the proceeds of such
enforcement, or any part thereof, are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or other person or entity under any law or equitable cause, then, to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied, and all rights, remedies and liens therefor, shall be revived
and shall continue in full force and effect as if such payment had not been made
or such enforcement had not occurred.
     certain waivers, etc. Maker and all sureties, endorsers and guarantors of
this Note severally waive grace, notice of non-payment, presentment, demand,
presentment for payment, protest, notice of protest, notice of dishonor or
default, notice of intent to accelerate maturity, notice of acceleration of
maturity and all other such notices, filing of suit and diligence in collecting
and bringing suit on this Note or enforcing any of the security herefor, and
agree to any substitution, exchange or release of any such security, the release
of any party primarily or secondarily liable hereon and further agree that it
will not be necessary for Payee, in order to enforce payment of this Note, to
first institute suit or exhaust its remedies against any security herefor, and
consent to any one or more extensions, renewals, rearrangements, partial
payments, or postponements of time of payment of this Note on any terms or any
other indulgences with respect hereto, without notice thereof to any of them.
The nonexercise or delay by Payee of any of its rights, remedies or powers
hereunder or with respect hereto in any particular instance shall not constitute
a waiver thereof in that or any subsequent instance. Neither a single or partial
exercise of any such right, remedy or power by the Payee, nor any abandonment or
discontinuance of steps to enforce such right, remedy or power, shall preclude
any other or further exercise thereof or the exercise of any other right,
Cash Management Note: Maker – CCO

Page 4 of 6



--------------------------------------------------------------------------------



 



remedy or power. No course of dealing between the Payee and the Maker shall
operate as a waiver of any right, remedy or power of the Payee.
     margin compliance. Further, the Maker warrants and represents to the Payee
that no amounts advanced or borrowed hereunder shall be used for the purchase or
carrying, directly or indirectly, of any “margin stock” within the meaning of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.
Further, Maker covenants that it will not take or permit any action that would
involve the Payee in a violation of any of the foregoing Regulations or a
violation of the Securities Exchange Act of 1934, as amended, in each case as
now or hereafter in effect.
     governing law. This Note shall be governed by, and construed in accordance
with, the internal laws of the State of Texas and, to the extent controlling,
applicable federal laws of the United States of America; provided, however, in
no event shall Chapter 346 of the Texas Finance Code, as amended and in effect,
apply to this Note or any transaction provided herein or contemplated hereby.
{Signature Page Follows}
Cash Management Note: Maker – CCO

Page 5 of 6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Maker has executed and delivered this Note effective as
of the date and year first written above.

                  CLEAR CHANNEL COMMUNICATIONS, INC.    
 
           
 
  By:   /s/ Mark P. Mays    
 
                Name: Mark P. Mays         Title: President and Chief Executive
Officer    

Cash Management Note: Maker – CCO

Page 6 of 6